Citation Nr: 9906180	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pectus excavatum.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a disability 
manifested by bilateral hand tremors.

4.  Entitlement to service connection for a disability 
manifested by blackouts and brain damage.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to August 1969, 
at which time he was honorably discharged due to a post-
enlistment finding that he had not met medical fitness 
standards at the time of enlistment.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran suffers from pectus excavatum, a congenital 
disability that was noted on induction and was the basis for 
his early discharge from active service.

2.  It has not been objectively demonstrated that a lung 
disability had its onset during service or that the claimed 
current lung disability is causally related to service.

3.  It has not been objectively demonstrated that a 
disability that currently might be manifested by bilateral 
hand tremors had its onset during service or is causally 
related to service.

4.  It has not been objectively demonstrated that a 
disability manifested by blackouts and brain damage currently 
is manifested and that that disability had its onset during 
service or is causally related to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for pectus 
excavatum is not plausible and lacks legal merit or 
entitlement under the law.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.301, 3.303, 3.304, 3.306, 4.9 (1998); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The claim of entitlement to service connection for a lung 
disability is not well grounded or capable of substantiation.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.301, 3.303, 
3.304 (1998).

3.  The claim of entitlement to service connection for a 
disability manifested by bilateral hand tremors is not well 
grounded or capable of substantiation.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.301, 3.303, 3.304 (1998).

4.  The claim of entitlement to service connection for a 
disability manifested by blackouts and brain damage is not 
well grounded or capable of substantiation.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.301, 3.303, 3.304 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  An appellant has, 
by statute, the duty to submit evidence that a claim is well-
grounded, which means that the evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  When such 
type of evidence is not submitted, the initial burden placed 
on the appellant is not met.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy, 
at 81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Court has clarified that the use of the term "well-
grounded" is confined to an evidentiary context in the field 
of veterans' benefits and that, accordingly, where the law 
and not the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  See, Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service that is not the result of the veteran's 
willful misconduct or abuse of alcohol or drugs.  See, 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.301, 3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Every veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1998).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (1998).

Mere congenital (i.e., present at birth ) or developmental 
defects are not considered diseases or injuries for VA 
disability compensation purposes.  See, 38 C.F.R. §§ 3.303(b) 
and 4.9 (1998).  Additionally, for VA purposes, mere alcohol 
intoxication that results in disability or death (as opposed 
to an organic disease or disability that is secondary to the 
chronic use of alcohol as a beverage) is considered willful 
misconduct.  See, 38 C.F.R. § 3.301(c)(2) (1998).

First Issue
Entitlement to service connection for pectus excavatum:

At the outset, it must be noted that the RO has addressed and 
decided this issue as if it were part of the lung disability 
issue (which it is not, as both clearly are distinct and 
separate issues) and that, consequently, the veteran has not 
made specific contentions regarding the pectus excavatum 
issue and has only said that he believes that his lung 
problems started in service and should be service-connected.  
Nevertheless, the Board notes that the pectus excavatum issue 
has been developed for appellate review and must be reviewed 
on appeal at this time.

A review of the service medical records reveals that, on the 
veteran's examination for induction in March 1969, pectus 
excavatum (also referred to as "hollowed" or "funnel" 
breast ), was diagnosed but the subscribing physician felt 
that the disability was not considered disabling ("NCD") 
and recommended the veteran for enlistment.  Less than two 
months after induction, the veteran was re-examined due to 
complains of marked shortness of breath with exertion and it 
was noted that the approximate date of origin of his severe 
chest deformity, which included marked asymmetry of the lower 
right costal margins and a restrictive defect on ventilatory 
studies, had been "at birth" and that it had not been 
"[s]ervice [a]ggravated." 
 
The diagnosis of a congenital severe pectus excavatum that 
made the veteran unfit for enlistment and which had not been 
aggravated by service was thereafter confirmed in the report 
of the veteran's May 1969 medical examination for separation, 
as well as in the report of a June 1969 medical board 
proceeding, in which it was recommended that the veteran be 
separated from active duty due to his being medically unfit 
for enlistment (although not for retention).  The record 
shows that the veteran was informed of all this and advised 
as to his options, that he chose to request separation from 
the military and that the separation was made effective, as 
noted earlier, in August 1969. 

Post-service private and VA medical records, including a 
March 1975 private medical statement and the reports of VA 
general medical examinations that were conducted in May 1975 
and December 1997, confirm the diagnosis of pectus excavatum.

In the present case, it is clear that the veteran entered 
service with a congenital disability and that, while the 
disability was initially felt not to be disabling nor 
disqualifying for enlistment, it was very soon found that it 
did disable the veteran and that he should not have been 
accepted for active duty in the first place.  The claim for 
service connection for pectus excavatum lacks legal merit or 
entitlement under the law because the disability for which 
the veteran is claiming service connection is not considered 
a disease or injury for VA purposes, due to its congenital 
nature.  The claim also is not plausible on the basis of 
aggravation because all the physicians who examined the 
veteran during service coincided in that the diagnosed pectus 
excavatum had not been aggravated by service.

In view of the above, the Board has no other recourse but to 
conclude that the claim for service connection for pectus 
excavatum is not plausible and lacks legal merit or 
entitlement under the law.  The claim for such benefit has 
failed and, consequently, must be denied.

Finally, the Board notes that the RO's failure to find this 
claim for service connection not plausible constitutes 
harmless error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The Board also notes that the veteran has not reported that 
any competent evidence exists that, if obtained, would 
establish a claim for service connection that is plausible 
and has legal merit.  Under these circumstances, VA has no 
further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Second Issue
Entitlement to service connection for a lung disability:

The veteran contends, in essence, that he started having 
respiratory difficulties during basic training in 1969 and 
that, consequently, he should be service-connected for a 
current lung disability, which he believes is causally 
related to service.

The service medical records reveal that, less than a month 
after the veteran's enlistment, he suffered an upper 
respiratory infection and was ordered to have pulmonary 
function studies conducted.  The studies were conducted in 
April 1969 and they revealed what was described as an 
abnormal study due to a slight restrictive ventilatory 
impairment but with an overall ventilatory effect that did 
not appear to be clinically significant.  Approximately a 
week later, in May 1969, it was noted, as stated earlier in 
this decision, that, in addition to his severe pectus 
excavatum deformity, the veteran had a history of marked 
shortness of breath with exertion and that he also had marked 
asymmetry of his lower right costal margins and a restrictive 
defect on ventilatory studies.  Also, on this same date, a 
chest X-Ray revealed marked left lower lobe ("LLL") 
pneumonia.

The service medical records further reveal that an X-Ray that 
was obtained in May 1969, approximately two weeks after the 
above X-Ray of May 1969, already revealed a normal chest.  
Also, the report of the May 1969 medical examination for 
separation reveals an abnormal clinical evaluation of the 
veteran's lungs and chest due only, however, to the diagnosed 
pectus excavatum deformity.  It also reveals that, in 
addition to the past history of pectus excavatum deformity, 
the veteran had a history of shortness of breath and chest 
pain.

According to the March 1975 private medical statement, its 
subscriber had been seeing the veteran intermittently since 
September 1974, at which time the veteran reportedly gave a 
two-year history of progressive shortness of breath, chest 
pain, weakness and syncope, all of which had been associated 
with a cough productive of occasional yellow sputum.  It was 
noted that the veteran also had an intermittent history of 
episodes of weakness occurring at post-prandial intervals 
suggestive of hypoglycemia, that, on examination, and in 
addition to the severe pectus excavatum, the breath sounds 
were diminished with occasional sibilant rales and that the 
veteran had progressive pulmonary insufficiency and 
emphysema. 

According to the report of the May 1975 VA general medical 
examination, the veteran said that he felt a sense of 
oppression in his chest deformity area, with shortness of 
breath.  He also stated that he started smoking at the age of 
nine and that he had given it up several months prior to this 
examination.  On examination, it was noted that, despite the 
pectus excavatum deformity of the chest, the veteran showed 
no signs of being in respiratory distress at rest and on the 
general moving about, disrobing and the like.  His color was 
good, there was no cough or expectoration and, while the 
respiratory movements were moderately restricted in the 
chest, the accessory muscles of respiration were not brought 
into play.

The above report also reveals that, on examination, the 
percussion note was "hyperresonant" but this was considered 
normal due to the veteran's thin chest wall.  The breath 
sounds were mostly within normal limits, with possibly a 
little prolongation of the expiratory phase, but with no 
rales and normal breath and voice sounds and tactile 
fremitus.  Pectus excavatum, with pulmonary emphysema, was 
diagnosed and it is noted that this diagnosis was confirmed 
by contemporaneous X-Ray and electrocardiograph.  Also, a 
pulmonary function study reportedly had normal results other 
than maximum voluntary ventilation (MVV), which was felt to 
probably be secondary to a "submaximal" effort.

According to a December 1995 VA radiology report, X-Rays of 
the veteran's chest revealed a slight left ventricular 
prominence and bilateral pulmonary emphysema,
while the report of a May 1996 VA pulmonary study reveals a 
38-year history of smoking one-and-a-half packs of cigarettes 
per day, a computerized interpretation of mild obstructive 
disease and a note to the effect that restrictive disease 
could not be excluded from spirometry alone.

The report of the December 1997 VA general medical 
examination reveals a history of smoking two packs of 
cigarettes per day for about two years and a pack per day for 
at least 25 years.  It also reveals a normal examination of 
the veteran's chest and cardiovascular system, no actual 
complaints related to a lung disability and no diagnosis of 
any such disability.

While no lung disability was diagnosed in the most recent VA 
medical examination, it appears that the Caluza criterion of 
a present disability has been met in the present case, as the 
above VA studies of 1995 and 1996 revealed a mild obstructive 
disease and emphysema.  Clarification of whether this 
criterion is actually met is unnecessary due to the fact that 
the two remaining Caluza criteria have not been met in the 
present case, as it has not been objectively demonstrated 
that a lung disability had its onset during service or that 
the claimed current lung disability is causally related to 
service.

As shown above, the veteran was already noted during service 
to have a slight restrictive ventilatory impairment but this 
impairment was felt not to be "clinically significant" at 
that time and the single episodes of an upper respiratory 
infection and pneumonia were, as explained above, obviously 
acute, as they were not shown to have developed into any 
chronic disability.  Further, no competent medical evidence 
demonstrating that there is a nexus between the claimed 
present disability and service is of record.  The only 
evidence attempting to provide the necessary nexus consists 
of the veteran's own unsubstantiated statements which are 
considered lay evidence and, as such, are insufficient to 
render this claim for service connection well grounded.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Further, regarding the nexus criterion, the Board notes that 
the medical evidence of record only suggests a possible nexus 
between the veteran's current respiratory difficulties and 
nonservice-related factors such as his congenital defect of 
pectus excavatum and his well-known extensive history of 
tobacco abuse, most of which occurred before and after 
service.  The actual cause and severity of the apparent 
current lung disability remain, however, unclear and, again, 
the fact that it has not been objectively shown that any such 
disability is causally related to the veteran's very short 
period of active duty renders the claim not well grounded or 
capable of substantiation.  The claim has failed and, 
consequently, must be denied.

Finally, the Board notes that the RO's failure to find this 
claim for service connection not well-grounded constitutes 
harmless error and that, insofar as the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for a lung disability, VA has no further duty to 
assist him, as per the provisions of 38 U.S.C.A. § 5103(a) 
(West 1991), in the development of said claim.  See, Epps, 
and Robinette.




Third Issue
Entitlement to service connection for a disability manifested 
by
bilateral hand tremors:

The veteran contends, in essence, that he should be service-
connected for bilateral hand tremors, since he believes that 
this disability is causally related to service.

The record is devoid of competent evidence of the 
manifestation of bilateral hand tremors, or a diagnosis of a 
disability manifested by bilateral hand tremors, during 
service.  Similarly devoid of such type of evidence is the 
report of the May 1975 VA general medical examination.

The earliest evidence in the record showing complaints of, 
and medical treatment for, bilateral hand tremors is 
contained in VA outpatient medical records that were dated in 
October, November and December 1995, more than 25 years after 
the veteran's separation from active military service.  
According to these documents, the veteran provided a four-
year history of essential tremors in both hands, which 
reportedly had gotten worse over the last year, and denied a 
history of trauma. 

A December 1995 VA outpatient medical record reveals 
emergency medical treatment for crack abuse, while another VA 
medical record reflects a January/February 1996 admission for 
treatment of a cocaine and alcohol dependence.  Also, 
according to a May 1996 VA outpatient medical record, the 
veteran had a long history of cocaine abuse but had been 
sober for the last four months and now complained of tremors 
in both hands, which reportedly had started about 30 years 
earlier but had gotten worse with his use of cocaine.  
Anxiety made the tremors worse, while a little bit of alcohol 
made the condition better.  This medical record also reveals 
that the veteran reported a pre-service, childhood head 
injury after being struck by a rock.

A September 1996 VA outpatient medical record reveals that 
the veteran provided this time a 14-year history of essential 
bilateral hand tremors and explained that when he was not 
able to stop the tremors he would just go back to using 
cocaine.

At the August 1997 RO hearing, the veteran said that he first 
noticed his bilateral hand tremors in 1970 or 1971, that he 
did not have them during service, that he had not been given 
an explanation as to what caused them and that he had been 
told that the condition was somewhat like Parkinson's disease 
but was actually called "essential tremors." 

According to the report of the December 1997 VA general 
medical examination, a review of the veteran's medical 
records revealed a history of tremors, as well as a history 
of drugs and alcohol abuse.  This report also reveals that 
the veteran said that he had not worked since 1993 or 1994 
because of his tremors.  Tremor in both hands, possibly 
secondary to alcohol abuse, was diagnosed.

The Board finds that the Caluza criterion of a present 
disability appears to have been met in the present case, as 
it has been shown that the veteran suffers from bilateral 
tremors, which may very well be the manifestation of a 
chronic disability.  Clarification of whether such a 
disability is actually currently manifested is unnecessary 
due to the fact that the two remaining Caluza criteria have 
not been met in the present case, as it has not been 
objectively demonstrated that a disability manifested by 
bilateral hand tremors had its onset during service or is 
causally related to service.

As shown above, there is no competent medical evidence 
showing that a disability manifested by bilateral hand 
tremors was actually manifested during service and the 
earliest evidence suggesting the manifestation of such a 
disability was produced more than 25 years after the 
veteran's separation from active military service.  Further, 
a VA physician recently said that he believed that the 
bilateral hand tremors were possibly secondary to the 
veteran's history of alcohol abuse and the only evidence 
attempting to provide the necessary nexus consists of the 
veteran's own unsubstantiated statements which, again, are 
considered lay evidence and, as such, are insufficient to 
render this claim for service connection well grounded.

The Board also notes that the fact that the veteran has 
offered at least four different versions as to the date of 
the onset of the bilateral hand tremors has severely lessened 
the credibility of his statements in support of this claim 
for service connection.

Again, as was noted in the previous section, the actual cause 
and severity of the apparent current disability remain 
unclear but, nevertheless, the fact that it has not been 
objectively shown that any such disability is causally 
related to the veteran's very short period of active duty 
renders the claim not well grounded or capable of 
substantiation.  The claim has failed and, consequently, must 
be denied.

Finally, the Board notes that, insofar as the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for a disability manifested by bilateral hand 
tremors, VA has no further duty to assist him, as per the 
provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of said claim.  See, Epps, and Robinette.

Fourth Issue
Entitlement to service connection for a disability manifested 
by
blackouts and brain damage:

The veteran contends that he should be service-connected for 
a disability manifested by blackouts and brain damage.

The record is devoid of complaints of blackouts and/or brain 
damage and a diagnosis of a disability with such symptoms at 
any time during service.  However, as noted earlier, the 
record does show that the veteran reported in May 1996 having 
sustained a head injury during his childhood when he was hit 
by a rock.  It also reveals that a June 1996 head CT scan was 
negative except for a mild generalized cerebral atrophy that 
was consistent with the veteran's age (46) at the time. 

At the August 1997 RO hearing, the veteran said that he first 
saw a doctor regarding his blackouts "this last year" and 
that he had been told that their cause could be "anything 
from high blood pressure to brain damage, or anything."   
When asked whether he had had any head injury in the past, he 
replied that he did not know, unless he had hit his head when 
he reportedly blacked out once during service.  He also said 
that he did not take any medication for blackouts and that he 
only kept check on his blood pressure and pulse.  Regarding 
the claimed brain damage, he said that "nobody ever gave me 
a diagnosis of it," that he had recently had a head CT scan 
after a doctor suspected that he might have a brain tumor but 
that he had not been informed of the results of this study. 

According to the report of the December 1997 VA general 
medical examination, the veteran gave a history of headaches 
off and on for years, which he said he treated with aspirin.  
His neurological evaluation was, however, entirely normal and 
no pertinent diagnosis was listed.

The Board finds that none of the Caluza criteria for a well 
grounded claim for service connection have been met, as it 
has not been shown that the veteran currently suffers from a 
disability manifested by blackouts and brain damage and that 
that claimed disability had its onset during service or is 
causally related to service.  Again, the only evidence 
attempting to provide the necessary nexus consists of the 
veteran's own unsubstantiated statements, which are 
considered lay evidence and, as such, are insufficient to 
render this claim for service connection well grounded.

The medical evidence in the record only points towards 
nonservice-related factors that might (or might not) have 
contributed, to some degree, to the veteran's complaints of 
blackouts and brain damage.  In particular, it points towards 
the May 1996 finding of a mild generalized cerebral atrophy 
that was felt to be consistent with the veteran's age at the 
time, the reported childhood head injury and the well-known 
extensive post-service history of drug and alcohol abuse. 

In view of the above, the Board must necessarily conclude 
that the veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a disability 
manifested by blackouts and brain damage that is well 
grounded or capable of substantiation.  The claim has failed 
and, consequently, must be denied.

Finally, the Board notes that, insofar as the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for a disability manifested by blackouts and brain 
damage, VA has no further duty to assist him, as per the 
provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of said claim.  See, Epps, and Robinette.









SEE THE FOLLOWING TWO PAGES FOR THE ORDER, SUBSCRIPTION AND 
THE NOTICE OF APPELLATE RIGHTS (VA FORM 4597)


ORDER

1.  Service connection for pectus excavatum is denied.

2.  Service connection for a lung disability is denied.

3.  Service connection for a disability manifested by 
bilateral hand tremors is denied. 

4.  Service connection for a disability manifested by 
blackouts and brain damage is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

